Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered. Claims 1, 4, 6, 8-10, 13, 18, 24, 79 & 81-88 remain pending in the application. Claims 1 & 79 were amended. Claims 79 & 81-88 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 01/13/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/07/2020, 08/25/2020 & 12/15/2020 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Danner et al. (US 2014/0255615 A1) of claims 1, 4, 6, 8-10, 13, 18 & 24  are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 102
6.	Claims 1, 4, 6, 8-10, 13, 18 & 24 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Choy et al. (US 2008/0317967 A1) hereinafter Choy.
Regarding claim 1, the recitation “aerosol of micron-sized droplets, each of the micron-sized droplets comprising a limited number of the nanoparticles… the micron-sized droplets”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Choy since Choy meets all the structural elements of the claim and is capable of generating an aerosol of micron-sized droplets, each of the micron-sized droplets comprising a limited number of nanoparticles, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Choy discloses an apparatus for depositing a layer of nanoparticles on a substrate (abs; [0034]; fig 1; clm 1), comprising:
an aerosol generator (delivery unit comprises at least one aerosol generator for generating aerosol from liquid precursor, see: abs; fig 1; clm 9) for generating an aerosol of micron-sized droplets (see fig 2a), each of the micron-sized droplets (see fig 2a) comprising a limited number of nanoparticles (abs; [0005]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9); and
a deposition coating chamber ([0059]) for receiving the micron-sized droplets (see fig 2a) from the aerosol generating delivery unit 7 ([0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1), the deposition coating chamber ([0059]) comprising:
a voltage supply 9 for generating an electrostatic field for attracting the micron-sized droplets (see fig 2a) in the aerosol to the substrate 5, wherein the electrostatic field is substantially perpendicular to the substrate 5 (abs; [0005]; [0007]; [0047]; fig 1 & 5; clm 1); and 
a delivery manifold delivery nozzle 7 with an opening, the delivery manifold delivery nozzle 7 perpendicular to the deposition substrate 5 ([0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1).
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 4, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein each of the micron-sized droplets is capable of comprising less than 5 small particles per droplet (abs; [0005]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9).

As regards to claim 8, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein the charged layers are patterned to spatially modulate the electrostatic field and promote nanoparticle deposition at specific locations (see fig 2a) on the substrate 5 (abs; [0005]; [0007]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9).
Regarding claim 9, the recitation “wherein the aerosol flows in a laminar fashion and is spatially engineered to afford nanoparticle deposition at specific locations on the substrate”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Choy since Choy meets all the structural elements of the claim and is capable of flowing the aerosol in a laminar fashion and spatially engineered to afford nanoparticle deposition at specific locations on the substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein the aerosol is capable of flowing in a laminar fashion and being spatially engineered to afford nanoparticle deposition at specific locations on the substrate 5 (abs; [0005]; [0007]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9).
Regarding claim 10, the recitation “wherein the substrate has an at least partially conductive surface or partially dielectric surface”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Choy since Choy meets all the structural elements of the claim and is capable of using a substrate that has an at least partially conductive surface or partially dielectric surface, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 10, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein the substrate 5 is capable of having an at least partially conductive surface or partially dielectric surface (abs; [0005]; [0007]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9).
Regarding claim 13, the recitation “wherein the substrate has a surface with water contact angle greater than or equal to 80°, between 85°-120°, about 90°, or between 117° to 120°”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Choy since Choy meets all the structural elements of the claim and is capable of using a substrate that has a surface with water contact angle greater than or equal to 80°, between 85°-120°, about 90°, or between 117° to 120°, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 13, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein the substrate 5 is capable of having a surface with water contact angle greater than or equal to 80°, between 85°-120°, about 90°, or between 117° to 120° (abs; [0005]; [0007]; [0010]; [0026]; [0029]; [0034]; [0040]; [0042]-[0047]; [0065]-[0067]; fig 1-2a & 5; clm 1 & 9).
Regarding claim 18, the recitation “wherein the surface is selected from the group consisting of: fluorinated polymer; amorphous (non-crystalline) fluoropolymer CyTOP; polyvinylidene chloride, polyvinylidene fluoride; polyhexamethylene adipamide (Nylon 66); Nylon 7; poly(dodecano-12-lactam) (Nylon 12); polyamide; cellulose acetate; polysulfone; polymethyl methacrylate; polyvinyl acetate; polycarbonate; polystyrene; polypropylene; polyimide; epoxy; polyethylene terephthalate; silicones; olefins (alkenes); cellulose nitrate; ultra-high-molecular weight polyethylene; polychloroprene; polyvinyl chloride; latex; butyl rubber; polytetrafluoroethylene and poly(p-xylylene); a poly(4-vinylphenol) based dielectric; a polytetrafluoroethylene based dielectric; polymethylsilsesquioxane; polytetrafluoroethene; perfluorovinylpropyl ether-tetrafluoroethylene copolymer; tetrafluoroethene-perfluoro(propylvinylether) copolymer; poly[tetrafluoroethylene-co-perfluoro (alkyl vinyl ether)]; tetrafluoroethylene/perfluoro(propylvinylether) copolymer; polytetrafluoroethylene-In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 18, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein the surface is capable of being selected from the group consisting of: fluorinated polymer; amorphous (non-crystalline) fluoropolymer CyTOP; polyvinylidene chloride, polyvinylidene fluoride; polyhexamethylene adipamide (Nylon 66); Nylon 7; poly(dodecano-12-lactam) (Nylon 12); polyamide; cellulose acetate; polysulfone; polymethyl methacrylate; polyvinyl acetate; polycarbonate; polystyrene; polypropylene; polyimide; epoxy; polyethylene terephthalate; silicones; olefins (alkenes); cellulose nitrate; ultra-high-molecular weight polyethylene; polychloroprene; polyvinyl chloride; latex; butyl rubber; polytetrafluoroethylene and poly(p-xylylene); a poly(4-vinylphenol) 
Regarding claim 24, the recitation “wherein the nanoparticle is a single-walled carbon nanotube”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Choy since Choy meets all the structural elements of the claim and is capable of generating an aerosol of micron-sized droplets, each droplet comprising a limited number of nanoparticles, wherein each of the nanoparticles is a single-walled carbon nanotube, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 24, Choy discloses an apparatus (abs; [0034]; fig 1; clm 1), wherein at least one of the nanoparticles is capable of being a single-walled carbon nanotube (abs; [0001]-[0008]; [0010]; [0012]; [0014]; [0017]; [0022]; [0027]; [0029]; [0030]; [0033]; [0037]; [0038]; [0044]; [0048]; [0050]; [0055]; fig 1-2a & 5; clm 1, 10-12 & 25).

Response to Arguments
7.	Applicant's arguments filed 12/07/2020 have been fully considered but are rendered moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..



/JETHRO M. PENCE/Primary Examiner, Art Unit 1717